Case: 15-40627      Document: 00513383203         Page: 1    Date Filed: 02/17/2016




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                    No. 15-40627
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 17, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FREDIC RAMOS-GONZALEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:14-CR-520-1


Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM: *
           Appealing the judgment in a criminal case, Fredic Ramos-Gonzalez
raises an argument that is foreclosed by United States v. Martinez-Lugo, 782
F.3d 198, 204-05 (5th Cir.), cert. denied, 136 S. Ct. 533 (2015). In Martinez-
Lugo, 782 F.3d at 204-05, we held that an enhancement under U.S.S.G.
§ 2L1.2(b)(1)(A)(i) for a prior felony conviction of a drug trafficking offense is
warranted regardless whether the prior conviction required proof of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40627   Document: 00513383203    Page: 2   Date Filed: 02/17/2016


                               No. 15-40627

remuneration or commercial activity. Accordingly, the motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.




                                    2